                               IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

RONAE H.,1

                  Plaintiff,                                                         Civ. No. 3:18-cv-1010-MK

         v.                                                                                                 ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

            Defendant.
_____________________________

MCSHANE, Judge:

         Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (#28), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate

Judge Kasubhai’s Findings and Recommendation (#28) is adopted. The Commissioner’s

decision is REVERSED and REMANDED for calculation of benefits.

IT IS SO ORDERED.

         DATED this 24th day of September, 2019.

                                                        _______/s/ Michael J. McShane________
                                                                Michael McShane
                                                            United States District Judge



1
 In the interest of privacy, this order uses only the first name and the initial of the last name of the non-
governmental party in this case.
1 – ORDER
